



COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT


This COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT (this “Agreement”) dated as
of December 30, 2005 is entered into among THE BANK OF NEW YORK, a company
organized under the laws of the State of New York, as collateral agent
(“Collateral Agent”) and (i) the undersigned holders from time to time of the
2003 Senior Notes (as defined below) (each, together with its successors and
assigns, a “2003 Holder” and collectively the “2003 Holders”) and (ii) the
undersigned holders from time to time of the 2005 Senior Notes (as defined
below) (each, together with its successors and assigns, a “2005 Holder,”
collectively the “2005 Holders” and, together with the 2003 Holders, each a
“Holder,” and collectively, the “Holders”), and, for purposes of Section 4.03
hereof only, InSite Vision Incorporated, a Delaware corporation (the “Company”).
 
R E C I T A L S
 
A. The Company has issued to each 2003 Holder a promissory note, the form of
which is attached hereto as Exhibit B (each such note, as amended, restated,
supplemented or modified from time to time, a “2003 Senior Note” and
collectively, the “2003 Senior Notes”) and has issued to each 2005 Holder a
promissory note due June 30, 2006, as such date may be extended at the Company’s
election in accordance with the terms of such promissory note, the form of which
attached hereto as Exhibit C (each such note, as amended, restated, supplemented
or modified from time to time, the form of which a “2005 Senior Note,”
collectively, the “2005 Senior Notes” and, collectively with the 2003 Senior
Notes, the “Senior Notes”).
 
B. The Company and the Collateral Agent, in its capacity as collateral agent and
representative for the 2003 Holders and in its capacity as collateral agent and
representative for the 2005 Holders, have entered into that certain Amended and
Restated Security Agreement dated as of December 30, 2005 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) pursuant to which the Company has secured the obligations
of the Company to the Holders under the Senior Notes (the “Obligations”).
 
C. The Security Agreement, among other things, grants to the Collateral Agent,
on behalf of the Holders, security interests in, and liens on, certain property
of the Company and proceeds thereof as set forth in such agreement and may in
the future grant to the Collateral Agent security interests in, and/or liens on,
additional property of the Company (hereinafter all of such collateral shall be
referred to collectively as the “Collateral”).
 
D. The Collateral Agent and the Holders wish to enter into this Agreement to,
among other things, set forth their understandings and agreements regarding the
Holders’ and the Collateral Agent’s respective rights, obligations and
priorities with respect to the Collateral and all proceeds thereof.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and the mutual covenants and promises set forth
herein, each of the parties to this Agreement agrees as follows:
 

--------------------------------------------------------------------------------


 
SECTION I. DEFINITIONS; INTERPRETATION.
 
1.01 Definitions. Unless otherwise indicated in this Agreement each term set
forth in Exhibit A when used in this Agreement shall have the respective meaning
given to that term in Exhibit A. Initially capitalized terms used in this
Agreement without definition are defined in the Security Agreement or the Senior
Notes unless the context requires otherwise.
 
1.02 Headings. Headings in this Agreement are for convenience of reference only
and are not part of the substance hereof or thereof.
 
1.03 Plural Terms. All terms defined in this Agreement in the singular form
shall have comparable meanings when used in the plural form and vice versa.
 
1.04 Time. All references in this Agreement to a time of day mean New York time,
unless otherwise indicated.
 
1.05 Construction. This Agreement is the result of negotiations among, and has
been reviewed by the Holders, the Collateral Agent and their respective counsel.
Accordingly, this Agreement shall be deemed to be the product of all parties
hereto and no ambiguity shall be construed in favor of or against any Holder or
the Collateral Agent.
 
1.06 Conflicts. In the event of a conflict between the terms of this Agreement
and the terms of the Security Agreement or any of the Senior Notes with respect
to the matters related to the Collateral contained herein, as among the
Collateral Agent and the Holders the terms of this Agreement shall control.
 
1.07 Other Interpretive Provisions. References in this Agreement to “Recitals,”
“Sections,” “Exhibits” and “Schedules” are to recitals, sections, exhibits and
schedules herein and hereto unless otherwise indicated. References in this
Agreement to any document, instrument or agreement shall (a) include all
exhibits, schedules and other attachments thereto, (b) include all documents,
instruments or agreements issued or executed in replacement thereof, and (c)
mean such document, instrument or agreement, or replacement or predecessor
thereto, as amended, modified and supplemented from time to time and in effect
at any given time. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The words “include”
and “including” and words of similar import when used in this Agreement shall
not be construed to be limiting or exclusive.
 
SECTION II. COLLATERAL AND REMEDIES.
 
2.01 Priority of Liens. The Collateral Agent, the 2003 Holders and the 2005
Holders hereby agree that the security interests and liens granted to the
Collateral Agent under the Security Agreement shall be treated, as among the
2003 Holders and the 2005 Holders, as having equal priority and shall, except to
the extent otherwise provided in Section 3.02, at all times be shared by the
2003 Holders and the 2005 Holders as provided herein regardless of any claim or
defense (including any claims under the fraudulent transfer, preference or
similar avoidance provisions of applicable bankruptcy, insolvency or other
applicable Governmental Rules affecting the rights of creditors generally) to
which the Collateral Agent or any Holder may be entitled or subject, and
notwithstanding the relative timing of the filing of any financing statements by
any party hereto with respect to the Collateral.
 
2

--------------------------------------------------------------------------------


 
2.02 Custody of Collateral. From and after the occurrence and during the
continuance of an Event of Default, if any Holder acquires custody, control or
possession of any Collateral other than any proceeds thereof distributed to such
Holder pursuant to the terms of the Security Agreement or this Agreement, then
such Holder shall promptly cause such Collateral to be delivered to, or put in
the custody, possession or control of, the Collateral Agent for disposition or
distribution in accordance with the provisions of this Agreement. From and after
the occurrence and during the continuance of an Event of Default and until such
time as the provisions of the immediately preceding sentence have been complied
with, such Holder shall be deemed to hold such Collateral in trust for the
parties entitled thereto under this Agreement.
 
2.03 Additional Collateral or Guaranties. None of the Holders shall accept a
security interest in, or a Lien on, any collateral for the Obligations other
than such Holder’s beneficial interest in the security interest in, and Lien on,
the Collateral granted to the Collateral Agent under the Security Agreement;
provided, however, that nothing contained in the foregoing shall be construed as
prohibiting the opening and maintenance of deposit accounts for the account of
the Company or its subsidiaries in the ordinary course of business. No Holder
shall accept any guaranty of its Obligations from any Person unless such Person
has previously or simultaneously guaranteed the Obligations held by each of the
other Holders.
 
2.04 Enforcement of Remedies. Upon the occurrence and during the continuance of
any Event of Default, the Collateral Agent shall, subject to the other
provisions of this Agreement, take such action with respect to such Event of
Default as shall be reasonably directed by the Required Holders (a “Direction
Notice”); provided, however, that, in the absence of a Direction Notice, the
Collateral Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable in the best interests of the Holders (other than the
exercise of foreclosure remedies). Upon receipt by the Collateral Agent of a
Direction Notice, the Collateral Agent shall seek to enforce the Security
Agreement and to realize upon the Collateral in accordance with such Direction
Notice; provided, however, that the Collateral Agent shall not be obligated to
follow any Direction Notice if the Collateral Agent reasonably determines that
such Direction Notice is in conflict with any provisions of any applicable
Governmental Rule, this Agreement or the Security Agreement, or would in its
reasonable determination otherwise subject it to liability and the Collateral
Agent shall not, under any circumstances, be liable to any Holder, the Company
or any other Person for following a Direction Notice. 
 
2.05 Remedies of the Holders. Unless otherwise consented to in writing by the
Required Holders, no Holder, individually or together with any other Holder,
shall have the right to, nor shall it, exercise or enforce any of the rights,
powers or remedies which the Collateral Agent is authorized to exercise or
enforce under this Agreement or the Security Agreement.
 
3

--------------------------------------------------------------------------------


 
2.06 Holder Information. If the Collateral Agent proceeds to foreclose upon,
collect, sell or otherwise dispose of or take any other action with respect to
any or all of the Collateral or to enforce any provisions of the Security
Agreement or takes any other action pursuant to this Agreement or any provision
of the Security Agreement or requests directions from the Holders as provided
herein, upon the request of the Collateral Agent, each of the Holders (or any
agent of or representative for such Holder) shall promptly deliver a written
notice to the Collateral Agent and each of the other Holders setting forth (a)
the aggregate amount of principal, interest, fees, and other Obligations owing
to such Holder under the applicable Senior Notes as of the date specified by the
Collateral Agent in such request and (b) such other information as the
Collateral Agent may reasonably request.
 
SECTION III. DISTRIBUTION OF PROCEEDS.
 
3.01 Other Collateral Proceeds Account.
 
(a) The Collateral Agent shall establish a collateral proceeds account subject
to the Lien created by the Security Agreement in the name of the Collateral
Agent into which the Proceeds (as defined below) shall be deposited and from
which only the Collateral Agent may effect withdrawals (the “Other Collateral
Proceeds Account”). Such amounts shall be held by the Collateral Agent in the
Other Collateral Proceeds Account and shall be distributed from time to time by
the Collateral Agent in accordance with Section 3.02.
 
(b) Following the occurrence and during the continuance of an Event of Default,
the following proceeds, payments and amounts (collectively, the “Proceeds”)
shall be deposited and held by the Collateral Agent in the Other Collateral
Proceeds Account and shall be distributed from time to time by the Collateral
Agent to the Holders in accordance with Section 3.02:
 
(i) any proceeds of any collection, recovery, receipt, appropriation,
realization or sale of any or all of the Collateral through the enforcement of
the Security Agreement received by the Collateral Agent or any Holder (the
“Other Collateral Proceeds”); and
 
(ii) any amounts held in the Other Collateral Proceeds Account at the time an
Event of Default occurs.
 
Each Holder agrees to deliver any Proceeds to the Collateral Agent within three
(3) Business Days after receipt of such Proceeds, or if later (in the case of
clause (ii)), within three (3) Business Days of being advised of the occurrence
of an Event of Default. Until such time as the provisions of the immediately
preceding sentence have been complied with, such Holder shall be deemed to hold
such Proceeds in trust for the parties entitled thereto under this Agreement.
 
4

--------------------------------------------------------------------------------


 
3.02 Distribution of Proceeds. The Collateral Agent shall immediately and from
time-to-time distribute the Proceeds which are held in the Other Collateral
Proceeds Account in accordance with Section 10(c) of the Security Agreement, it
being understood, however, that the Collateral Agent may deduct from any
distribution the amount of all Collateral Agent’s fees and expenses that have
not been paid by the Company or the Holders pursuant to Section 4.03 or
otherwise. The Collateral Agent shall make such distributions as promptly as
reasonably practicable after the deposit of any Proceeds into the Other
Collateral Proceeds Account.
 
3.03 Distributions Recovered. Notwithstanding anything to the contrary contained
in this Agreement, in each case in which any proceeds (or the value thereof) or
payments are recovered as a preferential or otherwise voidable payment (whether
by a trustee in bankruptcy or otherwise) from the party which distributed those
proceeds to another party or parties under this Agreement (the “Distributor”),
each party to whom any of those proceeds were ultimately distributed (a
“Distributee”) shall, upon the Distributor’s notice of the recovery to the
Distributee, return to the Distributor an amount equal to the Distributee’s
ratable share of the amount recovered, together with a ratable share of interest
thereon to the extent the Distributor is required to pay interest thereon
computed on the amount to be returned from the date of the recovery. For
purposes of this Agreement, “proceeds” means any payment (whether made
voluntarily or involuntary) from any source, including any offset of any deposit
or other indebtedness, any security (including any guaranty or any collateral)
or otherwise.
 
SECTION IV. THE COLLATERAL AGENT AND RELATIONS AMONG SECURED CREDITORS.
 
4.01 Appointment, Powers and Immunities. Each Holder has appointed and
authorized the Collateral Agent to act as its agent hereunder and under the
Security Agreement with such powers as are expressly delegated to the Collateral
Agent by the terms of the Security Agreement and this Agreement, together with
such other powers as are reasonably incidental thereto. The Collateral Agent
shall not have any duties or responsibilities except those expressly set forth
in the Security Agreement or this Agreement. The Collateral Agent shall not have
any fiduciary relationship with the Holders or any Holder, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or the Security Agreement or otherwise exists
against Collateral Agent. Notwithstanding anything to the contrary contained
herein, the Collateral Agent shall not be required to take any action which is
contrary to this Agreement, the Security Agreement or any applicable
Governmental Rule. The Collateral Agent may employ agents and attorneys-in-fact
and shall not be responsible to the Holders or any Holder for the negligence or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.
 
4.02 Reliance by the Collateral Agent. 
 
The Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or the Security Agreement as it deems appropriate or
it shall first be indemnified to its satisfaction by the Holders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Collateral Agent shall in all cases be
fully protected by the Holders in acting, or in refraining from acting,
hereunder or under the Security Agreement in accordance with instructions (or
pending receipt of instructions) of the Required Holders, or any other
instructing group of holders specified hereunder or under the Security Agreement
or the Senior Notes, and such instructions of the Required Holders and any
action taken or failure to act pursuant thereto shall be binding on all of the
Holders and all future holders of the Senior Notes.
 
5

--------------------------------------------------------------------------------


 
4.03 Collateral Agent Fees; Expenses. 
 
(a) The Company, by its execution of the signature page of this Agreement,
hereby agrees to pay to the Collateral Agent, for its own account, a collateral
agent fee in the amount and on the dates of payment set forth in the Collateral
Agent Fee Letter (the “Collateral Agency Fee”). In addition, the Company hereby
agrees to pay promptly on demand all costs and expenses required to be paid by
the Company pursuant to the Collateral Agent Fee Letter. If any amounts required
to be paid by the Company under this Agreement, the Security Agreement or the
Senior Notes remain unpaid after such amounts are due, the Company shall pay
interest on the aggregate, outstanding balance of such amounts from the date due
until those amounts are paid in full at a per annum rate in accordance with the
default interest rate provided therein. Interest shall be calculated on the
basis of a 360-day year of twelve 30-day months.
 
(b) The Collateral Agent shall not be obliged to expend its own funds in
performing its obligations under this Agreement or the Security Agreement. 


4.04 Resignation or Removal of the Collateral Agent. Subject to the appointment
and acceptance of a successor Collateral Agent in this Section 4.04, the
Collateral Agent may resign as collateral agent by delivering not less than
thirty (30) days prior written notice to the Holders and the Collateral Agent
may be removed at any time with or without cause by the Required Holders. Upon
any such resignation or removal, the Required Holders shall have the right to
appoint a successor Collateral Agent. If no successor Collateral Agent shall
have been appointed by the Required Holders and shall have accepted such
appointment within thirty (30) days after the retiring Collateral Agent’s giving
of notice of resignation or the Required Holders’ removal of the retiring
Collateral Agent, then the retiring Collateral Agent’s resignation shall
nevertheless thereupon become effective and the Holders shall assume and perform
all of the duties of the Collateral Agent under the Security Agreement until
such time, if any, as the Required Holders appoint a successor agent. Upon the
acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent, such successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent, and the retiring Collateral Agent shall be discharged from its
duties and obligations hereunder. After any retiring Collateral Agent’s
resignation or removal hereunder as Collateral Agent, the provisions of this
Section 4 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Collateral Agent. 
 
4.05 Appointment of Co-Collateral Agent. The Collateral Agent may and, upon the
request of the Required Holders, shall by an instrument in writing delivered to
the Company and Purchasers, appoint a bank or trust company or an individual to
act as separate Collateral Agent or co-Collateral Agent in a jurisdiction where
the Collateral Agent is disqualified from acting or for any other purpose deemed
by the Collateral Agent or the Required Holders to be advantageous to their
respective interests, such separate Collateral Agent or co-Collateral Agent to
exercise only such rights and to have only such duties as shall be specified in
the instrument of appointment. The Company will pay the reasonable compensation
and expenses of any such separate Collateral Agent or co-Collateral Agent and,
if requested by the Collateral Agent, such separate Collateral Agent or
co-Collateral Agent or the Required Holders, the Company will enter into an
amendment to this Agreement, satisfactory in substance and form to the
Collateral Agent, the Required Holders, such separate Collateral Agent or
co-Collateral Agent and the Company, confirming the rights and duties of such
separate Collateral Agent or co-Collateral Agent.
 
6

--------------------------------------------------------------------------------


 
4.06 Authorization; Liability of Collateral Agent and Reliance. 
 
(a) Each Holder hereby authorizes the Collateral Agent to (i) execute, deliver
and perform the Security Agreement to which the Collateral Agent is or is
intended to be a party, (ii) subject to the other terms and provisions hereof,
exercise and enforce any or all rights, powers and remedies provided to the
Collateral Agent by the Security Agreement, this Agreement, any applicable
Governmental Rule or any other document, instrument or agreement, whether before
or after the occurrence of an Event of Default, and (iii) subject to the other
terms and provisions hereof, take any other action under the Security Agreement
which it shall deem advisable in the best interests of the Holders. Each Holder
shall be bound by all of the agreements of the Collateral Agent contained in
this Agreement and the Security Agreement and by all other actions taken by the
Collateral Agent pursuant to this Agreement and the Security Agreement.
 
(b) Collateral Agent shall not (i) be liable for any action taken or omitted to
be taken by it under or in connection with the Security Agreement or the
transactions contemplated hereby, except to the extent that any of the damages
or losses resulting from the foregoing are found by a final and nonappealable
decision of a court of competent jurisdiction to have directly and primarily
resulted from its or such person’s own gross negligence or willful misconduct in
connection with its duties expressly set forth herein, (ii) be liable for any
apportionment or distribution of payments made by it in good faith and if any
such apportionment or distribution is subsequently determined to have been made
in error, other than an error resulting from its own gross negligence or willful
misconduct, the sole recourse of any Holder to whom payment was due but not made
shall be to recover from other Holders any payment in excess of the amount to
which they are determined to be entitled (and such other Holders hereby agree to
return to such Holder any such erroneous payments received by them) , or (iii)
be responsible in any manner to any Holder or its transferees for any recital,
statement, representation or warranty made by the Company or any officer
thereof, contained herein, in the Senior Notes or in the Security Agreement, or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Collateral Agent under or in connection with, the
Security Agreement or the Senior Notes, or the validity, effectiveness,
genuineness, enforceability or sufficiency of the Security Agreement or the
Senior Notes (including the attachment or perfection of liens by reason of the
Security Agreement or otherwise), or for any failure of the Company or any other
party to any Senior Note to perform its obligations hereunder or thereunder. In
no event shall the Collateral Agent be liable for punitive, special,
consequential, incidental, exemplary or other similar damages. The Collateral
Agent shall be under no obligation to any Holder or transferee to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, the Security Agreement or the Senior Notes or
the existence or possible existence of any Default or Event of Default, or to
inspect the properties, books or records of the Company or any Affiliate
thereof. The Collateral Agent shall not be deemed to have knowledge or notice of
the occurrence of any Event of Default unless it has received notice from a
Holder or the Company referring to this Agreement, describing such Event of
Default and stating that such notice is a “notice of default.”
 
7

--------------------------------------------------------------------------------


 
(c) The Collateral Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it in good faith to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the Collateral Agent. The Collateral Agent shall be entitled to rely upon the
advice of legal counsel, independent accountants, and other experts selected by
such Person in its sole discretion. The Collateral Agent shall have no
obligation to take any action if it believes, in good faith, that such action is
deemed to be illegal or exposes the Collateral Agent to any liability for which
the Collateral Agent has not received satisfactory indemnification.
 
4.07 Free Exercise of Rights. Except as specifically provided herein and in the
Security Agreement, (a) each Holder may exercise its rights and remedies under
this Agreement, the Security Agreement, its Senior Note(s) and all related
documents, instruments and agreements for its sole benefit and (b) no Holder
shall have any obligation or duty to exercise any such rights or duties for the
benefit of any other Holder.
 
4.08 Indemnification by the Holders With Respect to Section 2.05. Without
limiting the obligations of the Company hereunder, each Holder hereby agrees to
indemnify each other Holder (any such Holder, a “Harmed Holder”) for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may at
any time be imposed on, incurred by or asserted against any Harmed Holder in any
way relating to or arising out of an action that would cause a breach by such
Holder of Section 2.05 of this Agreement. The provisions of this Section 4.08
shall survive the payment in full of all the Obligations and the termination of
this Agreement, the Security Agreement and the Senior Notes, and shall continue
to apply to any Holder which ceases to be a Holder hereunder.
 
8

--------------------------------------------------------------------------------


 
4.09 Indemnification of Collateral Agent by the Holders. Each Holder hereby
agrees to indemnify the Collateral Agent in its capacity as such (in each case
to the extent not reimbursed by the Company and without limiting the obligation
of the Company to do so), ratably according to the respective percentage that
the principal amount of its Senior Note or Senior Notes bear to the principal of
all outstanding Senior Notes in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Senior Notes shall have been paid in full, ratably in accordance with
such percentages immediately prior to such date) from and against any and all
liabilities, obligations, losses, damages, penalties, actions judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Senior Notes) be imposed on,
incurred by or asserted against Collateral Agent in any way relating to or
arising out of, this Agreement, the Security Agreement or the Senior Notes or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Collateral Agent under or in connection with any of the foregoing
(including any indemnities, expenses or other amounts paid or payable by the
Collateral Agent pursuant to indemnification or reimbursement provisions
contained in the Security Agreement); provided that no Holder shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the Collateral Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Senior Notes and all other amounts payable under the Security Agreement and
the Senior Notes. 
 
SECTION V. MISCELLANEOUS.
 
5.01 Third Party Beneficiaries. Nothing expressed in or to be implied from this
Agreement is intended to give, or shall be construed to give, any Person
(including the Company and its Subsidiaries), other than the Holders and the
Collateral Agent, their permitted successors and assigns hereunder any benefit
or legal or equitable right, remedy or claim under or by virtue of this
Agreement or under or by virtue of any provision herein.
 
5.02 Notices. All notices and other communications provided for herein,
(including any modifications of, or waivers or consents under this Agreement)
shall be sent in accordance with Section 13 of the Security Agreement or if to
the Collateral Agent, to the address provided below, or to such other address
specified in writing by the Collateral Agent and provided to the Company and
Holders:
 
9

--------------------------------------------------------------------------------


 
THE BANK OF NEW YORK
600 E. Las Colinas Blvd. Ste. #1300
Irving, Texas 75039
Attention: Stephen Jerard
Telecopy: (972) 401-8557
Telephone: (972) 401-8600




5.03 Amendments; Waivers. Any term, covenant, agreement or condition of this
Agreement or the Security Agreement may be amended or waived if such amendment
or waiver is in writing and is signed by Required Holders; provided, however
that: 
 
(a) Any amendment or waiver which affects the rights, duties, exculpations or
indemnities of, or to, the Collateral Agent must be in writing and be signed
also by the Collateral Agent;
 
(b) Any amendment or waiver which waives or amends this Section 5.03 must be in
writing and signed by all Holders;
 
(c) Any amendment to (i) the Security Agreement, or (ii) to Section 4.03 or
Section 5.03 of this Agreement which with respect to this subpart (ii) by its
terms increases the obligations of the Company hereunder, must be in writing and
acknowledged and agreed to by the Company; and
 
(d)  Any amendment which affects the holders of the 2003 Senior Notes or the
2005 Senior Notes in a manner that is different from the holders of the 2005
Senior Notes or the holders of the 2003 Senior Notes, respectively, must be in
writing and signed by the holders of greater than 50% in principal amount, at
the time outstanding, of the 2003 Senior Notes or the 2005 Senior Notes, as the
case may be, subject to such amendment.
 
No failure or delay by the Collateral Agent or the Holders in exercising any
right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right. Unless otherwise specified in
such waiver or consent, a waiver or consent given hereunder shall be effective
only in the specific instance and for the specific purpose for which given.
Except as set forth in clause (c) above, the Company’s consent is not required
to amend any provision of this Agreement.
 
5.04 Releases of Collateral. The parties hereto agree that the Collateral Agent
shall release (and hereby authorize the Collateral Agent to release) all or any
portion of the Collateral (other than in connection with the exercise of its
rights and remedies pursuant to Section 2.04) upon the receipt by the Collateral
Agent of a written notice from the Required Holders stating that the Required
Holders have approved the release of all of the Collateral or such portion of
the Collateral specified in such notice. Upon receipt of such written notice,
the Collateral Agent shall, at the Company’s expense, execute and deliver such
releases of its security interest in, or Lien on, such Collateral to be
released, and provide a copy of such releases to the Holders. Notwithstanding
the foregoing, the parties hereto agree that the Collateral Agent shall release
all of the Collateral without the written approval of the Required Holders in
accordance with Sections 20 and 21 of the Security Agreement.
 
10

--------------------------------------------------------------------------------


 
5.05 Successors and Assigns. This Agreement and the Security Agreement shall be
binding upon and inure to the benefit of the Holders and the Collateral Agent
and their respective successors and permitted assigns, except that no Person
other than a Holder (including any Person which becomes a holder of Senior Notes
after the date hereof) and the Collateral Agent (including any Person which
becomes a successor Collateral Agent pursuant to Section 4.04) shall have any
rights and remedies under this Agreement or the Security Agreement. Any
purported assignment that does not comply with the Security Agreement shall be
null and void. Subject to the foregoing limitations, all references in this
Agreement to any Person shall be deemed to include all successors and permitted
assigns of such Person.
 
5.06 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together will constitute one and the same instrument and any
of the parties hereto may execute this Agreement by signing any such
counterpart.
 
5.07 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN THE STATE OF NEW YORK.
 
5.08 Merger. This Agreement, the Security Agreement and the Senior Notes
supersede all prior agreements, written or oral, among the parties with respect
to the subject matter of such agreements.
 
5.09 Partial Invalidity. If at any time any provision of this Agreement is or
becomes illegal, invalid or unenforceable in any respect under any applicable
Governmental Rule of any jurisdiction, neither the legality, validity or
enforceability of the remaining provisions of this Agreement nor the legality,
validity or enforceability of such provision under the Governmental Rules of any
other jurisdiction shall in any way be affected or impaired thereby.
 
5.10 Jury Trial. EACH OF THE COLLATERAL AGENT AND THE HOLDERS TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY THIS
AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH OF THE
COLLATERAL AGENT AND THE HOLDERS HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
COLLATERAL AGENT AND THE HOLDERS TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
5.11 Final Agreement. The written documents, agreements and instruments referred
to above represent the final agreements between the parties and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.
 
11

--------------------------------------------------------------------------------



[Remainder of page intentionally left blank]
 
12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
 

    THE BANK OF NEW YORK, as the Collateral Agent           By:     Name:    
Title:
 

 

    COMPANY:           INSITE VISION INCORPORATED           By:     Name:    
Title:
 

 
 
-i-

--------------------------------------------------------------------------------



THE UNDERSIGNED HEREBY ACKNOWLEDGE AND CONSENT TO THE FOREGOING AND EXPRESSLY
ACKNOWLEDGE AND AGREE THAT PAYMENTS MADE TO ANY SECURED PARTY THAT CONSTITUTE
COLLATERAL PROCEEDS OR SETOFF PROCEEDS SHALL BE DEEMED TO SATISFY OBLIGATIONS
OWED TO SUCH SECURED PARTY ONLY TO THE EXTENT APPLIED TO SATISFY SUCH
OBLIGATIONS IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT:
 
[HOLDER NAME]
 
By: [Holder Name]
 


By: ____________________________
Name: [_____________________]
Title: [_____________________]


Notice Address:


-ii-

--------------------------------------------------------------------------------





Exhibit A


Glossary




“Collateral” has the meaning given to that term in Recital E of this Agreement.
 
“Collateral Agent” has the meaning given to that term in the introductory
paragraph of this Agreement.
 
“Collateral Agent Fee Letter” means the Fee Schedule dated December 29, 2005
from the Collateral Agent addressed to the Company with respect to the
collateral agent fee to be paid from the Company to the Collateral Agent.
 
“Company” has the meaning given to that term in Recital A to this Agreement.
 
“Direction Notice” has the meaning given to that term in Section 2.04 of this
Agreement.
 
“Distributee” has the meaning given to that term in Section 3.03 of this
Agreement.
 
“Distributor” has the meaning given to that term in Section 3.03 of this
Agreement.
 
“Event of Default” means any event of default, event of acceleration or other
event which upon the occurrence thereof the obligations thereunder may be
accelerated or become payable upon demand, pursuant to the 2003 Senior Notes or
the 2005 Senior Notes.
 
“Governmental Authorization” means any permit, license, registration, approval,
finding of suitability, authorization, plan, directive, order, consent,
exemption, waiver, consent order or consent decree of or from, or notice to,
action by or filing with, any Governmental Authority.
 
“Governmental Rule” means any law, rule, regulation, ordinance, order, code
interpretation, judgment, decree, directive, Governmental Authorization
guidelines, policy or similar form of decision of any Governmental Authority.
 
“Holders” has the meaning given to that term in the introductory paragraph of
this Agreement.
 
“Required Holders” means, at any time, the holders of greater than 50% in
principal amount of the 2003 Senior Notes at the time outstanding and the 2005
Senior Notes at the time outstanding, collectively.
 
“Security Agreement” has the meaning given to that term in Recital A of this
Agreement.
 
“Obligations” has the meaning given to that term in Recital B to this Agreement.
 
-iii-

--------------------------------------------------------------------------------


 
“Other Collateral Proceeds” has the meaning given to that term in Section
3.01(b)(i) of this Agreement.
 
“Other Collateral Proceeds Account” has the meaning given to that term in
Section 3.01(a) of this Agreement.
 
“Proceeds” has the meaning given to that term in Section 3.01(b) of this
Agreement.
 
“Senior Notes” has the meaning given to that term in Recital A to this
Agreement.
 


-iv-

--------------------------------------------------------------------------------



